DETAILED ACTION
Claim(s) 1-9 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/26/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/4/2020 is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, lines 2-3 currently reads “the risks of hyperglycemia and hypoglycemia”, however it should read “the risk of hyperglycemia and the risk of hypoglycemia”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a basal rate profile" twice in lines 1-2 and in line 6. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, if the limitations are referring to the same element or different elements. For the purposes of examination, the two limitations are being interpreted as the same elements. 
Claim 3 recites the limitation "the determined risks" in line 3. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, what the determined risks are. For the purposes of examination, “the determined risks” is being interpreted as “the risk of hyperglycemia and the risk of hypoglycemia”, from Claim 3, line 2. 
Claim 8 recites the limitation "a basal rate profile" twice in line 2 and in line 5. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, if the limitations are referring to the same element or different elements. For the purposes of examination, the two limitations are being interpreted as the same elements. 
Claim 8 recites the limitation "the insulin device" in lines 12-13. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, what “the insulin device” is referring to. For the purposes of examination, the limitation is being interpreted as the computer-implemented method. 
Claim 8 recites the limitation “the computer memory device” in line 8. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, what “the computer memory device” is referring to. For 
Claim 9 recites the limitation "a basal rate profile" twice in line 3 and in line 7. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, if the limitations are referring to the same element or different elements. For the purposes of examination, the two limitations are being interpreted as the same elements. 
Claim 9 recites the limitation “the computer memory device” in line 10. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, what “the computer memory device” is referring to. For the purposes of examination, the computer memory device is being interpreted as the memory described in para. [0030] of the 08/14/2019 specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 - 9 is/are rejectedanticipated by Peter Rule (Pub. No. US 2016/0317744), hereinafter referred to as Rule (cited in the 8/14/2019 IDS).
The claims are generally directed towards an insulin device and a method configured to control an insulin dosage by adapting a basal rate profile, the insulin device comprising: a sensor, a processor, and an insulin dispensing valve. 
Regarding Claim 1, Rule discloses an insulin device configured to control an insulin dosage by adapting a basal rate profile (Abstract, “treatment dosing system to infuse a treatment dose and provide glycemic control”), the insulin device (Fig. 4) comprising: 
a sensor (Fig. 4, element 412, “optical system”) configured to produce a blood glucose level measurement data (para. [0096], “samples can be analyzed by an optical system” and para. [0097], “sampling and analysis system monitors blood glucose concentration”), and detect changes of the blood glucose level measurement data over time (para. [0097], “sampling and analysis system 400 monitors physiological parameters such as blood glucose concentrations” and Fig. 27 and para. [0297], “measurements are taken every fifteen minutes or less, every thirty minutes or less …”); 
a processor and associated computer memory device (Fig. 4, element 405, “fluid system controller”) configured to receive the blood glucose level measurement data (Fig. 4, element 411 and para. [0112], “fluid system controller and optical system controller can communicate with each other”) and a basal rate profile (Fig. 26, element 2652, “insulin dosing software” and para. [0307], “the dosing software is configured to include a treatment dosing protocol”) wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal blood glucose (para. [0307], “the dosing software includes a treatment dosing protocol or a tight glycemic control (TGC) protocol”), and wherein the basal 
and an insulin dispensing valve (Fig. 5, element 521, “pinch valve”) controlled by the processor to administer insulin in accordance with the received basal rate profile (para. [0294], “a control system controlling an infusion delivery system may close the pinch valve 521 to prevent infusion of insulin”),
wherein the processor is configured to update the basal rate set point over a time period based on both an assessment of at least one of a risk of hyperglycemia (para. [0322], “a patient’s blood glucose level can be brought down to prevent or stop hyperglycemia … the system can frequently (every 15 minutes) measure the patient’s blood glucose measurement and adjust the insulin delivery rate”) and a risk of hypoglycemia from historical blood glucose data, and patterns of actions taken by the insulin device to mitigate glycemic risk during the time period (para. [0306], “the insulin dose rate adjustments are determined from one or more previously-made glucose readings and the current glucose reading”), 
and wherein the insulin dispensing valve is controlled by the processor to administer insulin in accordance with the updated basal rate set point (para. [0306], “updated glucose readings can be input into the patient monitoring system” and para. [0294] “control system can open the pinch valve”).
Regarding Claim 6, Rule discloses the insulin device of claim 1, wherein the processor is configured to receive the historical blood glucose data from an artificial pancreas (Fig. 4, element 405 and para. [0413], the controller is configured to receive information like “the 
Regarding Claim 7, Rule discloses the insulin device of claim 1, wherein the processor is configured to receive the historical blood glucose data by a manual input (Fig. 4, element 400, “patient monitoring system” and para. [0439], “the patient monitoring system may prompt the medical professional to manually input the amount of insulin needed”, therefore the system is configured to allow manual inputs). 
Regarding Claim 8, Rule discloses a computer-implemented (para. [0007], “the treatment dosing system can include a treatment dosing algorithm stored in a computer memory” and para. [0115]) method to control an insulin dosage by adapting a basal rate profile (Abstract), the method (Fig. 29) comprising: 
producing a blood glucose level measurement data (Fig. 29, element 2905 and 2910) (para. [0324], “the system obtains a blood sample from a source of bodily fluid at an initial time … the detection system analyzes the sample and obtains a measurement … the initial concentration of an analyte (e.g. glucose) is estimated); 
detecting changes of the blood glucose level measurement data over time (Fig. 29, elements 2905-2930) (para. [0326], “a first sample measurement can be obtained at a first time which occurs after a time interval from the initial time and a second sample measurement can be obtained at a second time”); 
receiving the blood glucose level measurement data and a basal rate profile, wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal blood glucose (Fig. 29, elements 2960 and 2970) (para. [0330], “a 
administering insulin in accordance with the received basal rate profile (Fig. 29, element 2980) (para. [0330], “the determined treatment dose can be delivered to the patient by a fluid delivery system”); 
updating the basal rate set point over a time period based on both an assessment of at least one of a risk of hyperglycemia and a risk of hypoglycemia from historical blood glucose data (para. [0306], “insulin dose rate adjustments are determined from one or more previously-made glucose readings and the current glucose reading” and para. [0326], “concentration of an analyte is compared to a predetermined range”, the range being within hyperglycemic and hypoglycemic), and patterns of actions taken by the insulin device to mitigate glycemic risk during the time period (para. [0330], “treatment dose of dextrose or insulin can be determined according to a glycemic control protocol”); and 
controlling an insulin dispensing device to provide insulin dosing based on the updated basal rate set point (para. [0330], “the control system may also be configured to adjust the pump rate of the infusion fluid to deliver the recommended treatment dose to the patient at a basal rate”).
Regarding Claim 9, Rule discloses a non-transitory computer readable recording medium encoded with a computer program comprising program instructions for causing an insulin device (Fig. 26, element 2632, “monitoring apparatus”) to control an insulin dosage by adapting a basal rate profile (para. [0007], “the treatment dosing system can include a treatment dosing algorithm stored in a computer memory” and Fig. 26, element 2640, “patient monitoring system” and para. [0115]), the computer program causing the insulin device to:
produce a blood glucose level measurement data (Fig. 29, element 2905 and 2910) (para. [0324], “the system obtains a blood sample from a source of bodily fluid at an initial time … the detection system analyzes the sample and obtains a measurement … the initial concentration of an analyte (e.g. glucose) is estimated); 
detect changes of the blood glucose level measurement data over time (Fig. 29, elements 2905-2930) (para. [0326], “a first sample measurement can be obtained at a first time which occurs after a time interval from the initial time and a second sample measurement can be obtained at a second time”); 
receive the blood glucose level measurement data and a basal rate profile, wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal blood glucose (Fig. 29, elements 2960 and 2970) (para. [0330], “a treatment dose of dextrose or insulin can be determined according to a glycemic control protocol based at least in part on the calculated average concentration”), and wherein the basal rate profile is stored in the computer memory device (Fig. 34, elements 2646 and elements 2652) (para. [0282], “the computer system runs insulin dosing software that provides a platform for implementation of an insulin dosing regimen … the glycemic control protocol is 
administer insulin in accordance with the received basal rate profile (Fig. 29, element 2980) (para. [0330], “the determined treatment dose can be delivered to the patient by a fluid delivery system”); 
update the basal rate set point over a time period based on both an assessment of at least one of a risk of hyperglycemia and a risk of hypoglycemia from historical blood glucose data (para. [0306], “insulin dose rate adjustments are determined from one or more previously-made glucose readings and the current glucose reading” and para. [0326], “concentration of an analyte is compared to a predetermined range”, the range being within hyperglycemic and hypoglycemic), and patterns of actions taken by the insulin device to mitigate glycemic risk during the time period (para. [0330], “treatment dose of dextrose or insulin can be determined according to a glycemic control protocol”); and 
control an insulin dispensing device to provide insulin dosing based on the updated basal rate profile (para. [0330], “the control system may also be configured to adjust the pump rate of the infusion fluid to deliver the recommended treatment dose to the patient at a basal rate”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter Rule (Pub. No. US 2016/0317744), hereinafter referred to as Rule (cited in the 8/14/2019 IDS), in view of Stephen Patek (WO 2016/133879), hereinafter referred to as Patek (cited in the 8/14/2019 IDS).
Regarding Claim 2, Rule discloses the insulin device of claim 1. 
However, Rule does not explicitly disclose wherein the processor is configured to: determine the risk of hyperglycemia by measuring a first moving average of a high blood 
In an analogous field of endeavor, Patek teaches an insulin device (Fig. 2, element 100, “insulin device”) and a glucose monitor (Fig. 2, element 101) that is connected to a processor (Fig. 2) that determines hypoglycemia and hyperglycemia risk profiles by calculating a moving average over a defined interval (paras. [0024 -0027], “blood glucose risk functions may be used to determine hypoglycemia/hyperglycemia risk … risk functions rlo and rhi and risk profiles lop and hip are defined as moving averages over a defined interval”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin device and processor disclosed by Rule to be configured to determine a risk of hypoglycemia or hyperglycemia in a patient as taught by Patek. Incorporating the teachings of Patek would improve the insulin device disclosed by Rule in the same way as it did with Patek. Determining a risk profile that is specific for each patient ensures that a patient receives the right amount of insulin and prevent harm (para. [0004]). 
Regarding Claim 3, 
Regarding Claim 4, modified Rule discloses the insulin device of claim 2, wherein the processor (Fig. 4, element 405, “fluid system controller”) is configured to mitigate the risk of hypoglycemia by updating the basal rate set point when both the risks of hyperglycemia and hypoglycemia are determined (Fig. 27, element 2740 and para. [0298], “if the glucose concentration is outside of the acceptable range, it moves to 2745 … a dose of dextrose can be delivered”). 
Regarding Claim 5, modified Rule discloses the insulin device of claim 4, wherein the processor is configured to, after the risk of hypoglycemia is mitigated, mitigate the risk of hyperglycemia by updating the basal rate set point (Fig. 27, element 2740 and para. [0299], “if the glucose concentration is greater than the desired concentration a dose of insulin can be delivered”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791